Citation Nr: 0822548	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1995.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.  The 
Board remanded the claim for additional development in 
December 2005 and November 2007.


FINDINGS OF FACT

1.  The veteran served during the Persian Gulf War but did 
not serve in the Southwest Asia theater of operations.

2.  The veteran does not have a current diagnosis of a 
gastrointestinal disability that may be attributed to his 
period of active service, or to any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness, are 
not met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
peptic ulcers, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Where the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
regulation, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  

There are three types of qualifying chronic disabilities:  
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi symptom illness; and (3) a diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317 (2007).  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under, unlike those for 
direct service connection, there is no requirement that there 
be competent evidence of a nexus between the claimed illness 
and service.  Further, lay persons are competent to report 
objective signs of illness.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.117 (2007); Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 
19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in 38 C.F.R. 
§ 3.317(a)(2)(ii) for a medically unexplained chronic 
multisymptom illness.  38 C.F.R. § 3.317 (2007).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2007).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C) (2007).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).  

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's service records show that in 1991 he served in 
Germany in support of Operation Desert Storm.  While the 
veteran served in support of the Persian Gulf War, he did not 
have any physical service in the Southwest Asia Theater of 
operations during the Persian Gulf War, as is required in 
order to establish entitlement to service connection under 
38 C.F.R. § 3.317.  Accordingly, the Board finds that service 
connection pursuant to 38 C.F.R. § 3.317 is not warranted, 
and will analyze the veteran's claim on alternate bases.

The veteran's service medical records reflect multiple 
complaints related to gastrointestinal discomfort, beginning 
in December 1992.  The veteran at that time complained of 
difficulty moving his bowels and was assessed with 
constipation.  He was given over-the-counter medication for 
alleviation.  In May 1993, the veteran reported to sick call 
complaining of gastrointestinal discomfort manifested by 
bloating, passing a lot of gas, burping, and hunger noises.  
He stated that his lower abdomen sometimes felt achy.  He 
reported normal bowel movements, but noted that he 
occasionally had to take a laxative.  His diet habits 
included regular intake of alcohol and spicy food.  His stool 
was screened for ova and parasites, and was determined to be 
negative.  He was assessed with flatulence.  In November 
1993, the veteran complained of the same symptoms.  He was 
assessed with flatulence that was felt to be secondary to 
food intake.  He was advised to take Mylanta in between 
eating.  In February 1994, the veteran complained of 
persistent flatulence off and on, and admitted to occasional 
unhealthy eating.  He was again assessed with flatulence.  
The last record of treatment related to gastrointestinal 
problems is dated in July 1994.  At that time, the veteran 
sought treatment for bowel movements that were difficult to 
pass.  He was assessed with constipation.  Four days later, 
the veteran sought emergency medical treatment for sharp pain 
in his abdomen and low back, with bowel movements that were 
hard and difficult to pass.  He described the pain as worse 
with lying down.  He was again assessed with constipation, 
and was given medication to induce bowel movement.

On examination in March 1995, prior to separation from 
service, the veteran reported a history of stomach and 
intestinal trouble.  On examination, however, it was 
determined that the veteran's gastrointestinal complaints, 
diagnosed as indigestion, were related to his eating habits.  
Additionally, as his complaints had been alleviated with 
Maalox, they were determined not to be a problem any longer.  
While the veteran's service medical records indicate 
treatment for occasional indigestion and constipation, 
because his symptoms were found to be diet-related and to be 
alleviated with the use of over-the-counter medication, the 
Board finds that there was no combination of manifestations 
sufficient to identify a chronic gastrointestinal disorder 
during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
gastrointestinal problems.  38 C.F.R. § 3.303(b).  The first 
post-service clinical evidence demonstrating treatment for 
gastrointestinal problems is dated in January 1996.  At that 
time, the veteran sought VA medical treatment for abdominal 
bloating with watery diarrhea six to seven times per day for 
the past two months.  He was assessed with chronic recurrent 
diarrhea.  The next record of treatment pertaining to 
gastrointestinal problems is dated in March 1998.  At that 
time, the veteran phoned the VA medical clinic, reporting a 
two-day history of left lower quadrant abdominal pain that 
was improving.  He stated that he generally had trouble with 
constipation, and that he had taken over-the-counter 
medication to help.  He was advised to increase his fiber and 
fluid intake, and to not regularly take laxatives.  The next 
record of treatment pertaining to gastrointestinal problems 
is dated in September 2003.  At that time, the veteran sought 
to establish treatment at new VA clinic, after having 
relocated to a different area.  At his initial appointment, 
he reported a history of experiencing symptoms of 
gastroesophageal reflux.  No formal assessment of his 
condition was made at that time.  In January 2004, the 
veteran sought treatment for headaches.  At the time of his 
appointment, he reported a history of occasional 
constipation.  Subsequent treatment records dated to 
September 2006 do not reflect complaints of or treatment for 
gastrointestinal problems.

The veteran underwent VA examination in September 2006.  At 
the time of the examination, the veteran reported a history 
of ongoing gastrointestinal problems for which he had been 
undergoing treatment.  He described his gastrointestinal 
problems as involving sharp pains to the right upper quadrant 
of his abdomen, associated with bloatedness and frequent 
grumbling noises.  The symptoms typically occurred prior to 
meals.  There was no associated vomiting, hematemesis, or 
melena.  He also reported experiencing episodes of diarrhea 
and constipation, and episodes of colicky abdominal pain 
accompanied by abdominal distention with nausea, but no 
vomiting.  He described his gastrointestinal symptoms as 
occurring approximately twice per month, and as generally 
lasting for three to five hours.  Precipitating factors 
included stress, eating spicy foods, lack of exercise, and 
sedentary living.  He additionally reported blood in his 
stool, for which a colonoscopy was scheduled.  With regard to 
his treatment, the veteran stated that he had not been 
prescribed any medications, but took over-the-counter 
medication, which partially relieved his symptoms.  Physical 
examination revealed a soft, distended abdomen with slight 
tenderness to palpation of the right upper quadrant.  There 
were positive normal bowel sounds heard, and no borborygmi. 
Diagnostic tests revealed no abnormalities.  The diagnosis 
was symptoms of aerophagia, dyspepsia, and borborygmi.  
Because the veteran's claims file was not available for 
review at the time of the examination, the examiner noted 
that the current gastrointestinal symptoms might or might not 
be related to service.  A determination could not be made 
without resort to speculation.

An addendum to the report of examination dated three days 
later demonstrates that the examiner reviewed the veteran's 
claims file.  The diagnoses, however, were not clarified.  
Nor did the examiner expound upon the opinion as to the 
relationship between the veteran's current gastrointestinal 
complaints and his period of active service.

VA treatment records dated in April 2007 show that the 
veteran was prescribed daily omeprazole for indigestion.  
Records dated in June 2007 show that the veteran called the 
VA clinic reporting severe abdominal pain that he felt might 
be related to drug interaction.  A drug interaction was 
completed, which revealed no adverse interactions.  He was 
advised to follow up in the emergency room if necessary.  In 
July 2007, the veteran sought treatment for abdominal pain 
(cramping and constipation) which he felt was related to the 
medication prescribed for his hepatitis B.  He was given a 
suppository and advised to return to the clinic for follow up 
as necessary.  Records dated in August 2007 show that the 
veteran reported continued symptoms of nausea and vomiting 
which he related to medication prescribed for his hepatitis 
B.  It was felt that his symptoms were not severe enough to 
warrant cessation of the hepatitis B medication.

In February 2008, the veteran underwent an additional VA 
examination.  At the time of the examination, the veteran 
reported a history of indigestion which usually resolved with 
use of over-the-counter medication.  He stated that for that 
reason, he often did not seek medical attention for his 
symptoms while in service.  He additionally noted that while 
he had had trouble with diarrhea in the past, he currently 
only experienced difficulty with constipation.  He reported 
that he currently experienced occasional nausea, but no 
vomiting.  He admitted experiencing the passing of bright red 
blood per his rectum, but stated that that had been 
determined to be related to constipation.  He acknowledged 
that he had not experienced the passing of blood per his 
rectum in service.  With regard to treatment, the veteran 
stated that medication was sometimes effective for pain, and 
noted that the use of medication for constipation offered 
only temporary relief.  He described his abdominal pain as 
being worsened with breathing, and unaffected by food.  The 
pain was occasionally associated with nausea, without 
vomiting.  He estimated that he experienced those symptoms 
three to four times per year, and that the symptoms generally 
lasted for two to three days.  The symptoms were alleviated 
with the use of over-the-counter medications.  

In reviewing the veteran's claims file, the examiner noted 
that the veteran had not been followed by the VA 
gastrointestinal clinic specifically for his gastrointestinal 
complaints, but had rather been followed by the 
gastrointestinal clinic for his hepatitis B.  During these 
visits, he had reported occasionally experiencing mild 
abdominal pain, consistent with dyspepsia and borborygmi.  
The etiology of that pain remained unclear.  Given the vague 
nature of his complaints, and how rarely it occurred, it was 
difficult to delineate the exact cause of the pain.  It was 
less likely than not that the pain was related to his 
service-connected hepatitis B, as his symptoms were not 
common symptoms associated with hepatitis B.  Additionally, 
after reviewing the veteran's records, there appeared to be 
no unifying factors.  Each time the veteran complained of 
gastrointestinal discomfort, he reported different symptoms.  
His current occasional abdominal pain appeared to be 
different than the episodes for which he sought treatment 
while in the military.  However, it would be speculative to 
definitively state that the complaints were of different 
etiology.  Dyspepsia is such a common problem amongst all 
adults that it was not doubtful that the veteran experienced 
episodes of dyspepsia during service.  However, at no point 
did that appear to cause the veteran anything other than 
short-term discomfort, as it occasionally caused him now.  
Given that there was no certain etiology of the veteran's 
abdominal pain currently, and that the veteran did not appear 
to have a chronic gastrointestinal disorder but rather 
occasional gastrointestinal symptoms, the examiner was unable 
to state that his infrequent abdominal pain was etiologically 
related to his period of active service.

The evidence reflects that the veteran initially sought 
treatment for gastrointestinal complaints in March 1998, 
approximately 3 years after his separation from service.  To 
date, he has not been diagnosed with a peptic ulcer.  As 
there is no evidence of a gastrointestinal disorder for which 
service connection may be granted on a presumptive basis 
within one year of his separation from service, the veteran 
is not entitled to service connection for his 
gastrointestinal problems on a presumptive basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of a chronic gastrointestinal 
disability during service, and no evidence establishing a 
medical nexus between military service and the veteran's 
current gastrointestinal problems.  Thus, service connection 
for a gastrointestinal disability is not warranted on a 
direct basis. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Nor is service connection on a secondary basis warranted, as 
there is no probative evidence establishing a medical nexus 
between the veteran's gastrointestinal problems and his 
service-connected hepatitis B, or the medication prescribed 
therefore.  While the veteran related his symptoms of 
abdominal cramping to medication prescribed for hepatitis B, 
there is no evidence that any medical provider determined 
that his medication was causing his gastrointestinal 
discomfort.  Rather, the evidence reflects that in June 2007 
it was determined that the veteran had not been prescribed 
medications known to cause abdominal pain as a result of 
adverse interaction.

The Board has considered the veteran's assertions that his 
gastrointestinal problems are related to his period of active 
service.  To the extent that the veteran ascribes his current 
disorders to his service, or to a service-connected 
disability, however, his opinion is not competent or 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
gastrointestinal disorders, as contrasted with symptoms of 
abdominal cramping or indigestion, are not subject to lay 
diagnosis.  The veteran does not have the medical expertise 
to diagnose himself with specific gastrointestinal problems, 
nor does he have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple diagnosis.  The veteran is competent to report that he 
has been told of a diagnosis of a gastrointestinal disorder, 
but, as noted, he is not competent to provide a medical 
opinion regarding the etiology.  While the veteran purports 
that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current gastrointestinal complaints are not 
related to his active service, to any incident therein, or to 
any service-connected disability.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for his gastrointestinal problems, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, April 2006, 
and November 2007; a rating decision in September 2002; a 
statement of the case in July 2003; and supplemental 
statements of the case in January 2007 and July 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for a gastrointestinal disability, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


